Citation Nr: 1231848	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a heart condition due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from April 1960, to May 1960.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Winston Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain a copy of the Veteran's informed consent document for medical records of his September 2006 heart procedure and 2) obtain a medical opinion.

The Veteran is seeking entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a myocardial infarction due to a September 2006 VA heart procedure for his coronary artery disease.  He filed his claim in November 2006.  

Here, a September 2006 VA treatment record shows that the Veteran was admitted to a VA Medical Center for the progressive worsening of his coronary artery disease evidenced by a total occlusion of the left anterior descending artery, total occlusion of the right coronary artery, severe disease of the mid circumflex artery, and severe disease of the very distal left anterior descending artery.  The condition was successfully resolved using a percutaneous coronary intervention, also called a balloon angioplasty.  Additionally, there were unsuccessful attempts to insert a stent into the Veteran's left main coronary artery.  One stent was missing, but was noted as being outside the body.  The attending physician noted that it was very unlikely that it was lost inside the body due to successful subsequent balloon insertions.

A September 2006 private treatment record shows that the Veteran was admitted to a private facility approximately three days after discharge from the VA Medical Center.   It was noted that the Veteran had been discharged from the VA Medical Center for a percutaneous coronary intervention.  He was diagnosed with a myocardial infarction.  A cardiac catheterization revealed the presence of an undeployed stent in the Veteran's distal left main coronary artery, extending into the ostium of the left circumflex artery.  The attending physician noted that the Veteran had a thrombotic occlusion of the left main coronary artery and the left circumflex, which resulted in an anterior lateral myocardial infarction.  A percutaneous coronary intervention was attempted on the left main coronary artery, but was unsuccessful in clearing the total occlusion.  A percutaneous coronary intervention was then attempted on the saphenous vein grafts to the diagonal and was successful.  

A May 2007 medical opinion was obtained, presumably from a VA examiner.  The document does not identify where the reviewing cardiologist is employed.  Upon review of the relevant medical evidence, a cardiologist found that VA's medical care did not include carelessness, negligence, lack of proper skill, error in judgment, any other instance of fault by the VA in the furnishing of hospital care, an event not reasonably foreseeable, or a disability due to the Veteran's willful misconduct.  The expert further noted that upon review of the procedure angiograms, there was no evidence of a lost stent in the left main coronary artery or the left circumflex artery.  There was excellent blood flow in the tested areas with no evidence of significant dissection or residual stenosis.  The expert stated that no stents were implanted or deployed.

In an August 2008 submission, a private cardiologist who conducted the September 2006 cardiac catheterization stated that an undeployed stent was present on that day.  He noted that the stent was consistent with VA records, but had been lost in the Veteran's left main coronary artery.

A July 2012 private medical opinion found upon review of the medical evidence of record, that an undeployed stent was left in the Veteran's left main coronary artery in the September 2006 VA treatment.  The physician found that it would be reasonable to conclude that the VA treatment was inadequate, that the undeployed stent presented a nidus for thrombosis contributing to the thrombotic occlusion of the left main coronary artery and left circumflex artery, and that the absence of the medication Plavix resulted in an increased risk for clot formation.  Thus, the examiner opined that it was more likely than not that the VA care provided was a contributing factor.

First, the AMC must obtain a copy of the Veteran's informed consent document for his September 2006 heart procedure.  A September 2006, pre-procedure report notes that informed consent was verified for the Veteran's September 2006 heart procedure.  However, a copy of this consent document is not associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the AMC must be directed to obtain a copy of this document or provide notice that it could not be located.  Id.  The informed consent document is necessary to resolve the issue of whether it was reasonably foreseeable that an undeployed stent could be lost in the Veteran's body during the performance of a percutaneous coronary intervention and must be reviewed by a medical expert.

Second, a medical opinion is necessary to resolve the issues of issues of 1) whether the loss of an undeployed stent in the left main coronary artery of the Veteran is evidenced by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the VA's part in furnishing the medical or surgical treatment; and/or (2) whether this was an event not reasonably foreseeable.  Although a medical opinion has been previously provided on this issue, the Board finds that it is not adequate.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The May 2007 expert opinion conflicted with other medical evidence found in the claims file, most notably the 2008 statement by a private cardiologist that there was an undeployed stent in the Veteran's left main coronary artery.  Also, the May 2007 VA examiner's findings conflicted with the July 2011 private opinion, in which it was opined that the undeployed stent in the Veteran's left main coronary artery was a contributory factor to the Veteran's myocardial infarction.  The Board notes, however, that the examiner did not provide an opinion regarding actual causation, as the opinion only noted that the treatment was a contributory factor.  As such, these issues must be resolved.  

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his heart condition and records of his VA care, dated since July 2007, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell, 2 Vet. App. at 613.  Further, the Board also observes that the Veteran receives care for his heart condition from private treatment providers and that any records dated since October 2006, have not been associated with the claims file.  The Veteran should be given an opportunity to supply these records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his heart disorder.  The AMC must specifically request the Veteran provide information regarding his private cardiac treatment from October 2006 to present.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

2. Contact the appropriate VA Medical Center and obtain current VA records since July 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. Obtain the informed consent document associated with the September 2006, VA heart procedure. This document is referenced in a September 2006, pre-procedure report, and may require accessing through Vista imaging.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

4. After any additional records are associated with the claims file, the AMC must obtain a medical opinion addressing the issues of 1) whether the loss of an undeployed stent in the left main coronary artery of the Veteran is evidenced by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the VA's part in furnishing the medical or surgical treatment; and/or (2) whether this was an event not reasonably foreseeable.  The examiner must address whether the myocardial infarction was caused by the undeployed stent or whether it was a continuance or natural progression of a disease or injury.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

5. Review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



